DETAILED ACTION
Status of the Application
Claims 1-10 have been examined in this application.  This communication is the first action on the merits. The information disclosure statement (IDS) submitted on 04/23/2021; 10/12/2020; was filed with this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner

The present application is being examined under the pre-AIA  first to invent provisions

This action is a Non-Final Action on the merits in response to the application filed on 10/12/2020 .
Claims 1-10 remain pending in this application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.
Regarding claims 1-10, under Step 2A claims 1-10 recite a judicial exception (abstract idea) that is not integrated into a practical application. 
With respect to claims 1-10, the independent claims (claim 1) are directed to the scheduling of users (e.g. acquiring user scheduling information; detect scheduling information of user). These claim 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element –mobile device, user interface,” to perform the claim steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of providing and processing information at 0056) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as mobile device, user interface. When considered individually, the mobile device, user interface claims elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. 
Examiner looks to Applicant’s specification in at ([0051]) “The memory 915 can include multiple different types of memory with different performance characteristics. The processor 910 can include any general purpose processor and a hardware module or software module, such as module 1 937, module 7 934, and module 3 936 stored in storage device 930, configured to control the processor 910 as well as a special-purpose processor where software instructions are incorporated into the actual processor design. .” [0060] “Such instructions can comprise, for example, instructions and data which cause or otherwise configure a general purpose computer, special purpose computer, or special purpose 
These passages, as well as others, makes it clear that the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 8-10 directed to iteratively determining scheduling of users .  This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior such as following rules or instructions. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2-7 are not directed towards any additional abstract ideas and, are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim 1, 3, and 4 are rejected under 35 U.S.C. 102(b) as being anticipated by United States Patent Publication 20100094680, Ellis et al.

Referring to Claim 1, Ellis teaches a method for providing a user interface on a display screen of a mobile device for appointment scheduling, the method comprising:
receiving, by the mobile device, an appointment request including two or more possible appointment times for an appointment, wherein at least two of the two or more possible appointment times are on different days from each other (
Ellis: Sec. 0051, 0069, 0078 describes requesting and scheduling of appointments with the options of multiple days);
displaying, in the user interface, a calendar showing a plurality of times for a day (
Ellis : Sec. 0051, 0069, Fig. 12 and 13, describes a calendar for displaying the scheduling of appointments with the options of multiple days.);
displaying, in the user interface on the calendar showing the plurality of times for the day, one or more possible appointment times of the two or more possible appointment times that are identified as being on the day, wherein each of the one or more possible appointment times is displayed as a corresponding selectable item in a corresponding time slot on the calendar that represents a time of the possible appointment time (
Ellis: Sec. 0051, 0069, Fig. 12 and 13, describes a calendar for displaying the scheduling for selectable appointments that has options of multiple days.);
displaying, in an area of the user interface that is distinct from the calendar showing the plurality of times for the day, a corresponding selectable button for each of the two or more possible appointment times, wherein the corresponding selectable button for each of the two or more possible appointment times specifies at least a corresponding day for the possible appointment time (
Ellis: Sec. 0051, 0069, describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days.);
receiving a selection of either a particular selectable item for one of the one or more possible appointment times displayed on the calendar or a particular selectable button for one of the two or more possible appointment times displayed in the area of the user interface that is distinct from the calendar (
Ellis: Sec. 0051, 0069, describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days. Then 0051-0056 teaches the entering of information for the selection of appointments);
transmitting, from the mobile device, a reply to the appointment request indicating a selection from among the two or more possible appointment times based at least partially on the received selection of either the particular selectable item or the particular selectable button (
Ellis: Sec. 0051, 0069, describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days. Then 0057, 0058 teaches the confirmation of selected appointments.).

Referring to Claim 3, Ellis teaches the method of claim 1, wherein the corresponding selectable item for each of the one or more possible appointment times is displayed in the corresponding time slot on the calendar with highlighting indicating that it is a selectable time for the appointment (
Ellis: Fig. 4-6, describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days, in which the Examiner is interpreting the drop-down box as highlighting selectable times).

Referring to Claim 4, Ellis teaches the method of claim 1, further comprising:
displaying, along with the corresponding selectable item for each of the one or more possible appointment times displayed in the corresponding time slot on the calendar, an indicator of how many users have been invited to the appointment (
Ellis: Fig. 6, 8-10, describes the displaying that multiple people will be attending the appointment).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 5-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent Publication 20100094680, Ellis et al., to herein after Ellis in view of United States Patent Application Publication US 20120179502, Farooq et al. 

Referring to Claim 2, Ellis teaches the method of claim 1, wherein the corresponding selectable item for each of the one or more possible appointment times is displayed (
Ellis: Fig. 4-6, describes a tool that is sync with the calendar for displaying the scheduling for selectable appointments for the corresponding day and other days, in which the Examiner is interpreting the drop-down box as highlighting selectable times).
Ellis does not explicitly teach corresponding time slot on the calendar with a pattern indicating that it is a selectable time for the appointment.
	However, Farooq teaches corresponding time slot on the calendar with a pattern indicating that it is a selectable time for the appointment (
Farooq: Fig. 9, Sec. 0102, “Event Scheduler window 300 also has a calendar 304 comprising an array of time slots, each of which may be selected for designating a date and time range in which an event is to be scheduled. Upon entering a date and time range, suitable time slots within the entered date and time range in which all participants of list 302 are available, and one or more event rooms available within those suitable time slots, are determined and presented to the user for selection (not shown). If no suitable time slot is available within the entered date and time range, Event Scheduler window 300 displays an advisory (not shown).”.). 
Farooq describes the selection and selected time slot which includes a shade pattern over the time slot, which is similar to the Applicant’s specification at 0114 and 0129.

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).


Referring to Claim 5, Ellis teaches the method of claim 1, further comprising:
displaying, along with the corresponding selectable item for each of the one or more possible appointment times displayed in the corresponding time slot on the calendar, pictures of one or more other users (See Farooq) that have been invited to the appointment (
Ellis: Fig. 6, 8-10, describes the displaying that multiple people will be attending the appointment).

Ellis and Farooq both teaches users that have been invited to the appointment
Ellis does not explicitly teach pictures of one or more other users
pictures of one or more other users that have been invited to the appointment (
Farooq: 0154, Fig. 13, describes profiles including pictures of users, in which users are invited to appointments)

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).

Referring to Claim 6, Ellis teaches the method of claim 1, further comprising:
displaying, along with the corresponding selectable item for each of the one or more possible appointment times displayed in the corresponding time slot on the calendar. (
Ellis: Fig. 6, 8-10, describes the displaying that multiple people will be attending the appointment).

Ellis does not explicitly teach an indicator of how many users have replied to the appointment request for the appointment.
However, Farooq teaches an indicator of how many users have replied to the appointment request for the appointment (
Farooq: 0154, Fig. 9, 12, 15, 16 describes how people participants there are, as well as, participants that have accepted the invitation).
Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).


Referring to Claim 7, Ellis teaches the method of claim 1, further comprising:
Ellis does not explicitly teach displaying, in a case where there are two or more appointments scheduled or tentative for a same particular time on the day, the calendar showing the plurality of times for the day with the particular time repeated in the display of the calendar for each of the two or more appointments.
	However, Farooq teaches displaying, in a case where there are two or more appointments scheduled or tentative for a same particular time on the day, the calendar showing the plurality of times for the day with the particular time repeated in the display of the calendar for each of the two or more appointments. (
Farooq: 0173, Fig. 9, 12, 15, 16 describes multiple appointments being posted at the same time slot.).

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).

Referring to Claim 8, Ellis teaches the method of claim 1, further comprising:
Ellis does not explicitly teach displaying at least two voting buttons when any of the selectable buttons for the two or more possible appointment times that are displayed in the area of the user interface that is distinct from the calendar are tapped.
	However, Farooq teaches displaying at least two voting buttons when any of the selectable buttons for the two or more possible appointment times that are displayed in the area of the user interface that is distinct from the calendar are tapped (
Farooq: 0006, 0139, Fig. 9, describes voting features for appointments.).

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).


Referring to Claim 9, Ellis teaches the method of claim 8, wherein the at least two voting buttons include three voting buttons for indicating one of at least three different statuses for the corresponding possible appointment time (
Ellis: Sec. 0071, describes various status levels which is similar to Applicant’s specification at 0083.).

Referring to Claim 10, Ellis teaches the method of claim 1, further comprising:
Ellis does not explicitly teach displaying a particular button when any of the selectable buttons for the two or more possible appointment times that are displayed in the area of the user interface that is distinct from the calendar are tapped; displaying, when the particular button is tapped, a list of other users that have been invited to the appointment along with voting results of votes from the other users from among the two or more possible appointment times for the appointment.
	However, Farooq teaches displaying a particular button when any of the selectable buttons for the two or more possible appointment times that are displayed in the area of the user interface that is distinct from the calendar are tapped; displaying, when the particular button is tapped, a list of other users that have been invited to the appointment along with voting results of votes from the other users from among the two or more possible appointment times for the appointment (
Farooq: 0006, 0139, Fig. 9, describes voting features for appointments, and when a user has selected a result, the participants’ results are displayed).

Ellis and Farooq are both directed to analyzing of scheduling data in a calendar (See Ellis at 0040, 0066, ; Farooq at 0004, 0102). Ellis discloses that steps of creating an appointment within a networking system (See Ellis at 0072). It would have been obvious for one having ordinary skill in the art at the time of the invention, to have modified Ellis, which teaches detecting and repairing information during with scheduling in view of Farooq, to efficiently apply the analyzing of scheduling data in a calendar within a company environment to include multiple options for selectable appointments (See Farooq at 0045, 0050-0052, 0066).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Beckhardt et al., U.S. Pat. 6,085,166, (discussing the scheduling of group calendars).
Clark et al., U.S. Pub. 20030004773, (discussing using different tools from scheduling of calendars).
Gopinath et al., U.S. Pub. 20150095086, (discussing the scheduling and management of databased group calendars).
Ebert et al., U.S. Pub. 20080209452, (discussing the use of a handheld device for managing calendars).
Jones et al., W.O. Pub. 2001069488, (discussing the scheduling of calendars and vehicles).
Steinfield et al., Supporting Virtual Team Collaboration: the TeamSCOPE system, https://dl.acm.org/doi/pdf/10.1145/320297.320306, Proceedings of the international ACM SIGGROUP conference on Supporting group work, 1999 Pages 81–90, https://doi.org/10.1145/320297.320306 (discussing the scheduling for managing virtual teams).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UCHE BYRD whose telephone number is (571)272-3113.  The examiner can normally be reached on Mon.-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Patty Munson, can be reached on 571.270. 5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/UCHE BYRD/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624